Exhibit 10.1

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

THIS THIRTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
June 30, 2020 (the “Thirteenth Amendment Effective Date”) is entered into among
VENUS CONCEPT CANADA CORP., an Ontario corporation (“Venus Canada”), VENUS
CONCEPT USA INC., a Delaware corporation (“Venus USA” and together with Venus
Canada, each a “Borrower” and collectively, the “Borrowers”), VENUS CONCEPT
LTD., an Israeli corporation (the “Parent”), VENUS CONCEPT INC., a Delaware
corporation (the “Super Parent”), the Lenders party hereto and MADRYN HEALTH
PARTNERS, LP, a Delaware limited partnership, as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Parent, the Super Parent, the other Guarantors, the
Lenders and the Administrative Agent are parties to that certain Credit
Agreement dated as of October 11, 2016 (as amended by that certain First
Amendment to Credit Agreement and Investment Documents dated as of May 25, 2017,
that certain Second Amendment to Credit Agreement and Consent Agreement dated as
of February 15, 2018, that certain Third Amendment to Credit Agreement and
Waiver dated as of August 14, 2018, that certain Fourth Amendment to Credit
Agreement dated as of January 11, 2019, that certain Fifth Amendment to Credit
Agreement dated as of March 15, 2019, that certain Sixth Amendment to Credit
Agreement and Consent dated as of April 25, 2019, that certain Seventh Amendment
to Credit Agreement, Consent and Waiver dated as of June 25, 2019, that certain
Omnibus Amendment and Waiver dated as of July 26, 2019, that certain Ninth
Amendment to Credit Agreement dated as of August 14, 2019, that certain Tenth
Amendment to Credit Agreement, Consent and Joinder Agreement dated as of
November 7, 2019, that certain Eleventh Amendment to Credit Agreement and
Consent Agreement dated as of March 20, 2020, that certain Twelfth Amendment to
Credit Agreement dated as of April 29, 2020, and as further amended or modified
from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Credit Agreement be amended to
provide for certain modifications to the terms of the Credit Agreement; and

WHEREAS, the Lenders are willing to amend the Credit Agreement subject to the
terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Amendments. Effective as of the Thirteenth Amendment Effective Date, the
Credit Agreement shall be amended as follows:

(a)    Section 2.06(c)(i) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(i)    Commencing on January 1, 2020 and continuing through and including the
Interest Payment Date to occur on June 30, 2020 (the “PIK Period”), the full
amount of interest accruing on the Loans (the “Paid-in-Kind Interest”) shall be
due and payable on each such Interest Payment Date by adding such Paid-in-Kind
Interest to the outstanding principal amount of the applicable Loans on such
Interest Payment Date. For the avoidance of doubt, (w) it is hereby acknowledged
and agreed that the outstanding principal amount

 

1



--------------------------------------------------------------------------------

of the Loans after giving effect to the Paid-in-Kind Interest added thereto on
the Interest Payment Date occurring March 31, 2020 was $64,601,810, (x) it is
hereby acknowledged and agreed that the outstanding principal amount of the
Loans after giving effect to the Paid-in-Kind Interest added thereto on the
Interest Payment Date occurring on the Twelfth Amendment Effective Date was
$65,226,294, (y) it is hereby acknowledged and agreed that the outstanding
principal amount of the Loans after giving effect to the Paid-in-Kind Interest
added thereto on the Interest Payment Date occurring on June 30, 2020 was
$66,574,304.07, and (z) it is hereby acknowledged and agreed that the interest
payment due and payable on the first Interest Payment Date to occur after the
end of the PIK Period shall be calculated commencing with the first day
following the PIK Period.

(b)    Section 8.16(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a)    Minimum Revenues. Permit Consolidated Revenues for any four consecutive
fiscal quarter period to be less than (i) $80,000,000, for any four consecutive
fiscal quarter period ending during the period from the Third Amendment
Effective Date through and including September 30, 2018, and (ii) subject to the
immediately following sentence, for any four consecutive fiscal quarter period
ending thereafter, an amount equal to the greater of (A) $100,000,000 and
(B) one hundred and fifty percent (150.00%) of the aggregate Outstanding Amount
of the Loans as of the last day of such four consecutive fiscal quarter period.
Notwithstanding the foregoing, no Loan Party shall permit Consolidated Revenues
to be less than (A) $85,000,000, for the four consecutive fiscal quarter period
ending June 30, 2020, and (B) $75,000,000, for the four consecutive fiscal
quarter period ending September 30, 2020, and for the avoidance of doubt, the
covenant levels set forth in clause (ii) of the immediately preceding sentence
shall not apply to the four consecutive fiscal quarter periods ending June 30,
2020 and September 30, 2020.

(c)    Section 9.01 of the Credit Agreement is hereby amended by (i) replacing
the “.” at the end of clause (n) thereof with the text “; or”, and (ii) adding
the following new clause (o) thereto to read as follows:

(o)    Qualified Capital Stock. The Super Parent fails (i) to raise at least
$5,000,000 of cash proceeds from the issuance of its Qualified Capital Stock
during the period from June 1, 2020 through September 30, 2020, or (ii) to use
its best efforts to raise at least $2,000,000 of additional cash proceeds from
the issuance of its Qualified Capital Stock (in addition to the requirement set
forth in clause (i) above) during the period from June 1, 2020 through
September 30, 2020.

2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:

(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Loan Parties, the Lenders and the Administrative Agent; and

(b)    receipt by the applicable party of all accrued fees and reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lenders
(including, without limitation, the fees and expenses of counsel for the
Administrative Agent).

3.    Reaffirmation. Each of the Loan Parties acknowledges and reaffirms
(a) that it is bound by all of the terms of the Investment Documents to which it
is a party, (b) that it is responsible for the

 

2



--------------------------------------------------------------------------------

observance and full performance of all of the Obligations, including without
limitation, the repayment of the Loans and (c) that the Credit Agreement and the
other Investment Documents shall remain in full force and effect according to
their terms, except as expressly modified or waived by this Agreement.
Furthermore, the Loan Parties acknowledge and confirm that by entering into this
Agreement, the Administrative Agent and the Lenders do not, except as expressly
set forth herein, waive or release any term or condition of the Credit Agreement
or any of the other Investment Documents or any of their rights or remedies
under such Investment Documents or any applicable Law or any of the obligations
of the Loan Parties thereunder.

4.    Release. As a material part of the consideration for Administrative Agent
and the Lenders entering into this Agreement (this Section 4 being the “Release
Provision”):

(a)    By their respective signatures below, the Loan Parties hereby agree that
the Administrative Agent, the Lenders, each of their respective Affiliates and
the foregoing Persons’ respective officers, managers, members, directors,
advisors, sub-advisors, partners, agents and employees, and their respective
successors and assigns (hereinafter all of the above collectively referred to as
the “Lender Group”), are irrevocably and unconditionally released, discharged
and acquitted from any and all actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, now
known or unknown, suspected or unsuspected to the extent that any of the
foregoing arises from any action or failure to act under or otherwise arising in
connection with the Investment Documents on or prior to the Thirteenth Amendment
Effective Date.

(b)    Each Loan Party hereby acknowledges, represents and warrants to the
Lender Group that:

(i)    it has read and understands the effect of the Release Provision. Each
Loan Party has had the assistance of independent counsel of its own choice, or
has had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Loan Party has read and considered the
Release Provision and advised such Loan Party with respect to the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii)    no Loan Party is acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Each Loan Party
acknowledges that the Lender Group has not made any representation with respect
to the Release Provision except as expressly set forth herein.

(iii)    each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

(iv)    the Loan Parties are the sole owners of the claims released by the
Release Provision, and no Loan Party has heretofore conveyed or assigned any
interest in any such claim to any other Person.

(c)    Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this

 

3



--------------------------------------------------------------------------------

Agreement. The Release Provision shall be in addition to any rights, privileges
and immunities granted to the Administrative Agent and the Lenders under the
Investment Documents.

5.    Miscellaneous.

(a)    This Agreement is a Loan Document.

(b)    The Loan Parties hereby represent and warrant as follows:

(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

(ii)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(iii)    No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement except as have been made or obtained.

(c)    The Loan Parties represent and warrant to the Administrative Agent and
the Lenders that after giving effect to this Agreement (i) the representations
and warranties of the Loan Parties set forth in Article VI of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate solely to an
earlier date in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

(d)    Each of the Loan Parties hereby affirms the Liens created and granted in
the Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.

(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4



--------------------------------------------------------------------------------

(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:    

VENUS CONCEPT CANADA CORP.,

an Ontario corporation

    By:   /s/ Domenic Serafino     Name: Domenic Serafino     Title: Chief
Executive Officer    

VENUS CONCEPT USA INC.,

a Delaware corporation

    By:   /s/ Domenic Serafino     Name: Domenic Serafino     Title: President
PARENT:    

VENUS CONCEPT LTD.,

an Israeli corporation

    By:   /s/ Domenic Serafino     Name: Domenic Serafino     Title: Chief
Executive Officer SUPER PARENT:    

VENUS CONCEPT INC.,

a Delaware corporation

    By:   /s/ Domenic Serafino     Name: Domenic Serafino     Title: Chief
Executive Officer

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

   

MADRYN HEALTH PARTNERS, LP,

a Delaware limited partnership

   

By:

 

MADRYN HEALTH ADVISORS, LP,

its General Partner

      By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

       

By: /s/ Avinash Amin                    

Name: Avinash Amin                    

Title: Member                                

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:    

MADRYN HEALTH PARTNERS, LP,

a Delaware limited partnership

   

By:

 

MADRYN HEALTH ADVISORS, LP,

its General Partner

      By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

       

By: /s/ Avinash Amin                    

Name: Avinash Amin                    

Title: Member                                

    MADRYN HEALTH PARTNERS (CAYMAN MASTER), LP    

By:

 

MADRYN HEALTH ADVISORS, LP,

its General Partner

      By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

       

By: /s/ Avinash Amin                    

Name: Avinash Amin                    

Title: Member                                

VENUS CONCEPT CANADA CORP. AND VENUS CONCEPT USA INC.

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT